Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
This Non-Final Office Action is in response to Applicant’s Request for Continued Examination (RCE) filed 07/07/2022.
In accordance with Applicant’s amendment, claims 1, 4, 8, 11, 15, and 18 are amended.   Claims 1-20 are currently pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 07/07/2022 have been entered.

Response to Amendment
Applicant’s amendment necessitated the new ground(s) of rejection set forth in this Office Action.

Response to Arguments
§103 rejection - Applicant's arguments with respect to the §103 rejection applied to claims 1-20 in the previous office action have been fully considered, however the arguments are primarily raised in support of the amendments to independent claims 1/8/15, which are believed to be addressed via the new ground of rejection set forth under §103 in the instant office action, which incorporates a new reference, Yamanaka (US 2008/0077470), which is relied on to teach the new limitation in claims 1/8/15 reciting: identifying, by the computer system, a start and end time for an introductory phase, a start and end time for a solution phase, and a start and end time for a resolution phase of a customer call (paragraphs 50-55 and Figs. 4, 10, and 11:  e.g., describing/displaying a timeline that includes start/end time for a sequence of phases of a call between an agent and a customer, e.g., Phase A, B, C, D…and so on, and similarly, Call Reception/Customer Identification [either of which may be understood as an introductory phase], Problem Identification/Knowledge Search [any of which may be understood a solution phase], and Answer/Call End [either of which may be understood as a resolution phase], as exemplified in Fig. 4 – e.g., six phases from phases A to F are defined in the conversation state. The phase A is a "call reception" phase that is initiated when a call from a customer is connected to a phone (or a terminal) of the agent. The phase B is a "customer identification" phase that is initiated when the customer is identified by the agent. The phase C is a "problem identification" phase that is initiated when the contents of the operation (such as query or service subscription) requested from the customer is confirmed by the agent. The phase D is a "knowledge search" phase that is initiated when the agent searches the various databases 30 for responding to the customer for the contents of the operation requested from the customer. The phase E is an "answer" phase that is initiated when the agent answers to the customer. The phase F is a "call end" phase that is initiated when the agent ends the connection to the phone of the customer).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-10, 13-17, and 20 are rejected under 35 U.S.C. §103 as unpatentable over Truong et al. (US 2020/0111377, hereinafter “Truong”) in view of Yamanaka (US 2008/0077470) in view of Conway (US 2008/0240404, hereinafter “Conway”) and further in view of Pettay (US Patent No. 7,191,133).

Claims 1/8/15:  As per claim 1, Truong teaches a computer-implemented method for assessing skills of a customer support agent using one or more Artificial Intelligence/Machine Learning (AI/ML) models (paragraphs 6, 15-17, and 50:  disclosure describes a suite of innovative learning methods, grounded in the application of intelligent systems, artificial intelligence (AI) and/or machine learning (ML); systems and methods of training customer service agents using intelligent systems are disclosed; discovery module 140 comprises an evaluation engine 142 and benchmark data 148. The evaluation engine 142 generally assesses the performance of a customer service agent trainee 170 as against selectable performance measures, such as benchmark data), the method comprising:
establishing, by a computer system, one or more benchmarks against which a performance of the customer support agent is to be measured, wherein the one or more benchmarks are derived directly and/or indirectly through analysis of historical customer service data by an AI/ML benchmark model (paragraphs 6, 11, 50-52, 89, 123, and Fig. 7: e.g., The discovery module 140 comprises an evaluation engine 142 and benchmark data 148. The evaluation engine 142 generally assesses the performance of a customer service agent trainee 170 as against selectable performance measures, such as benchmark data 148 obtained from high-performing aka exemplar customer service agents; captures commitments and due dates; workflow then monitors progress and triggers follow-up or recognition tasks. Such a display may power the coach's effectiveness ratings. Also, the display may present a coaching history. For example, the display may present an option to view all previous coaching for selected agent, as tagged with metrics, behaviors, and causes, and visual ques with respect to trainee improvement post coaching; The disclosure describes a suite of innovative learning methods, grounded in the application of intelligent systems, artificial intelligence (AI) and/or machine learning (ML), to expand the number of hyper-personalized training hours, using different digital learning channels, while lower the cost of training delivery and coaching. The use of intelligent machines or intelligent systems enable learners to learn at a self-selected speed and propel through training at accelerated speeds; See also, paragraph 29:  system methods of use may also or alternatively be implemented partially in software and/or firmware, e.g. metrics and/or guidelines to alter the training scenarios or customer personas, etc. This software and/or firmware may take the form of instructions contained in or on a non-transitory computer-readable storage medium. Those instructions may then be read and executed by one or more processors to enable performance of the operations described herein);
monitoring, by the computer system, data relating to performance of the customer support agent during the customer call (paragraphs 22, 64, 93, and 114:  e.g., record interactions between the customer service agent trainee and the system. In another aspect, the trainee evaluation module monitors customer service agent trainee performance against a set of knowledge skill metrics; The IVA listens or monitors for acceptable or proper engagement of the customer service agent trainee 170 with the emulated customer),
using, by the computer system, the AI/ML benchmark model to determine one or more benchmark scores based on comparing the monitored data and the historical customer service data, wherein the benchmark scores identify whether the customer support agent is meeting the one or more benchmarks … during the call (paragraphs 22, 50, 52, 91, 102, 121, and Figs. 4 and 7:  e.g., The evaluation engine 142 generally assesses the performance of a customer service agent trainee 170 as against selectable performance measures, such as benchmark data 148 obtained from high-performing aka exemplar customer service agents [wherein the benchmark data obtained from high-performing service agents is historical customer service data]; discovery module 140 assesses performance data of the one or more customer service agent trainees 170, to include as against benchmark; a customer service agent trainee team display/GUI 380 may reference a "top performer" persona. The top performer persona may be set at an upper percentage of performance, such as the top 15% as presented in FIG. 7. The top performer persona allows a customer service agent trainee training supervisor to set a top performer persona percentage to gain insight and profile into the highest performing trainees, and thus drive the actions to all other agents to replicate their behaviors; plurality of customer service agent trainees is assigned scores based on their performance or competency in completing training aspects or elements or skills associated with a particular training regime; trainee evaluation module monitors customer service agent trainee performance against a set of knowledge skill metrics. In another aspect, the system further comprises a gamification module configured to incentivize the customer service agent trainee to meet or exceed the set of knowledge skill metrics;  wherein Fig. 7 displays customer service agent trainee performance against various benchmark data, which provides a score percentile as depicted against a benchmark curve).  

Truong does not teach:
identifying, by the computer system, a start and end time for an introductory phase, a start and end time for a solution phase, and a start and end time for a resolution phase of a customer call;
wherein the monitored data includes: introductory phase data measuring an ability of the customer support agent to complete the introductory phase of the customer call;
issue identification data measuring an ability of the customer support agent to identify issues presented during the solution phase of the customer call;
path traversal data measuring an ability of the customer support agent to follow a process path, wherein the process path includes processes to lead the customer support agent through interactions intended to resolve the issues presented during the solution phase of the customer call; and
resolution data measuring an ability of the customer support agent to close the customer call during the resolution phase of the customer call after solving the issues of the customer;
the introductory phase of the customer call, the solution phase of the customer call, and the resolution phase of the customer call.

Yamanaka teaches:
identifying, by the computer system, a start and end time for an introductory phase, a start and end time for a solution phase, and a start and end time for a resolution phase of a customer call (paragraphs 50-55 and Figs. 4, 10, and 11:  e.g., describing/displaying a timeline that includes start/end time for a sequence of phases of a call between an agent and a customer, e.g., Phase A, B, C, D…and so on, and similarly, Call Reception/Customer Identification [either of which may be understood as an introductory phase], Problem Identification/Knowledge Search [any of which may be understood a solution phase], and Answer/Call End [either of which may be understood as a resolution phase], as exemplified in Fig. 4 – e.g., six phases from phases A to F are defined in the conversation state. The phase A is a "call reception" phase that is initiated when a call from a customer is connected to a phone (or a terminal) of the agent. The phase B is a "customer identification" phase that is initiated when the customer is identified by the agent. The phase C is a "problem identification" phase that is initiated when the contents of the operation (such as query or service subscription) requested from the customer is confirmed by the agent. The phase D is a "knowledge search" phase that is initiated when the agent searches the various databases 30 for responding to the customer for the contents of the operation requested from the customer. The phase E is an "answer" phase that is initiated when the agent answers to the customer. The phase F is a "call end" phase that is initiated when the agent ends the connection to the phone of the customer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Truong with Yamanaka because the references are analogous since they are each directed to features for evaluating the performance of contact center agents, which is within Applicant’s field of endeavor of assessing skills of a customer support agent, and because modifying Truong to include a features for identifying a start and end time for an introductory phase, a solution phase, and a resolution phase of a customer call, as taught by Yamanaka, would serve the motivation to measure interaction performance of customer service trainees/agents (Truong at paragraph 17) and operational speed of customer service agents (Truong at paragraph 5); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Truong and Yamanaka do not explicitly teach:
wherein the monitored data includes: introductory phase data measuring an ability of the customer support agent to complete the introductory phase of the customer call;
issue identification data measuring an ability of the customer support agent to identify issues presented during the solution phase of the customer call;
path traversal data measuring an ability of the customer support agent to follow a process path, wherein the process path includes processes to lead the customer support agent through interactions intended to resolve the issues presented during the solution phase of the customer call; and
resolution data measuring an ability of the customer support agent to close the customer call during the resolution phase of the customer call after solving the issues of the customer;
the introductory phase of the customer call, the solution phase of the customer call, and the resolution phase of the customer call.

Conway teaches:
wherein the monitored data includes: introductory phase data measuring an ability of the customer support agent to complete the introductory phase of the customer call (paragraphs 104 and 107:  time spent on particular subcategories of data are shown. For example, … set up);
issue identification data measuring an ability of the customer support agent to identify issues presented during the solution phase of the customer call (paragraphs 96 and 113: A CSR's performance in relation to non-linguistic phone events occurring during the course of the interaction may be based, in whole or in part, on the CSR's phone assessment data, CSR's call activity data, or customer's call activity data associated with an interaction. Call event assessment data may include further subcategories such as excessive hold/silence times, overtalk, long duration for call types, productive use of communication time (e.g., achieve a sale, resolve customer problem, attempt a cross-sell), appropriate screens pulled up on CSR's station during the call; See also, paragraphs 89 and 97-98:   Distress assessment data can include, for example, data relating to instances in which a customer becomes upset during an interaction or dissatisfied with a CSR's response. Distress data can also include those identified instances in which a customer's issue remains unresolved [which is an indication of an agent’s ability/inability to identify issues during a solution phase of the call]; data can reflect data qualifying linguistic evaluations of an upset customer, unresolved issues, or program dissatisfaction. Alternatively, or in addition, voice assessment data can only assess a specific sub-category, such as instances when a customer became distressed and measure how the CSR performed during an interaction);
resolution data measuring an ability of the customer support agent to close the customer call during the resolution phase of the customer call after solving the issues of the customer (paragraphs 99-101 and 113:   assessment data measures a CSR’s performance in relation to how effectively CSR used his or her time from the time from after a call is terminated through the CSR's completion of the interaction. After-call assessment activity data can include further subcategories such as quality of notes taken after the call, duration of time spent wrapping up the interaction, and follow-up with the customer; duration of time spent wrapping up the interaction);
the introductory phase of the customer call (paragraphs 104 and 107:  time spent on particular subcategories of data are shown. For example, … set up), the solution phase of the customer call (paragraphs 89, 96-98 and 113: A CSR's performance in relation to non-linguistic phone events occurring during the course of the interaction may be based, in whole or in part, on the CSR's phone assessment data, CSR's call activity data, or customer's call activity data associated with an interaction. Call event assessment data may include further subcategories such as … productive use of communication time (e.g., achieve a sale, resolve customer problem, attempt a cross-sell), appropriate screens pulled up on CSR's station during the call; data can also include those identified instances in which a customer's issue remains unresolved); and the resolution phase of the customer call (paragraphs 99-101 and 113:   assessment data measures a CSR’s performance in relation to how effectively CSR used his or her time from the time from after a call is terminated through the CSR's completion of the interaction. After-call assessment activity data can include further subcategories such as quality of notes taken after the call, duration of time spent wrapping up the interaction, and follow-up with the customer; duration of time spent wrapping up the interaction).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Truong/Yamanaka with Conway because the references are analogous since they are each directed to features for evaluating the performance of contact center agents, which is within Applicant’s field of endeavor of assessing skills of a customer support agent, and because combining Conway’s monitored data including introductory phase data and resolution data, in the manner claimed, would serve the motivation to improve the quality of the customers’ experiences through review and analysis of the interactions between an agent and customer (Conway at paragraph 4) and in pursuit of improving the performance of the CSR (Conway at paragraph 113), and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Truong and Conway do not explicitly teach:
path traversal data measuring an ability of the customer support agent to follow a process path, wherein the process path includes processes to lead the customer support agent through interactions intended to resolve the issues presented during the solution phase of the customer call (Examiner’s Note: Conway does at least suggest this limitation in at least paragraphs 81, 96, 99, 105-107, and 113:  e.g., time CSR spent completing the interaction; time spent on a data subcategory to a total aggregate CSR interaction time; total aggregate time can be comprised of a plurality of aggregated CSR performance data sub-categories, each having a constituent time component. The constituent time component of at least one of the data sub-categories relative to the total aggregate time of the communication).

Pettay teaches:
path traversal data measuring an ability of the customer support agent to follow a process path, wherein the process path includes processes to lead the customer support agent through interactions intended to resolve the issues presented during the solution phase of the customer call (col. 5, lines 53-58:   In the preferred embodiment, the agent is responsible for referring to and following a prepared script for at least a portion of the voice interaction. The voice interaction is captured, converted to digital form, and exposed to the ASR component, in real-time or in a recorded form, and the ASR component analyzes at least a portion of the voice interaction. The analyzed portion is compared against a standard, preferably the expected content from the prepared script or script portion associated with the given portion of the voice interaction, and a determination is made concerning the extent to which the agent complied with the script during the voice interaction. For example, one or more portions of the voice interaction may be assigned a score to indicate a level of script compliance by the agent, as determined by the ASR component; See also, col. 10, lines 45-61:  Fourth, a set of action rules 34 is provided. In the most general sense, the action rules take the output of the ASR component evaluation of the voice interaction and, based thereon, direct an action to be taken by another component of the script compliance module. The output of the ASR component evaluation may comprise, for example, a numerical score indicating the degree to which the voice interaction complied with the ASR text. The actions directed by the set of action rules may comprise, for example, a quality assurance (QA) action to be taken based upon the numerical score).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Truong/Yamanaka/Conway with Pettay because the references are analogous since they are each directed to features for evaluating the performance of contact center agents, which is within Applicant’s field of endeavor of assessing skills of a customer support agent, and because combining Truong/Conway with Pettay’s measuring an ability of a customer support agent to follow a process path, in the manner claimed, would serve the motivation to improve the quality of customers’ experiences through review and analysis of the interactions between an agent and customer (Conway at paragraph 4) and to verify call center agents’ script compliance in order to promote efficiency of a call center operation (Pettay at col. 2, lines 6-9); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claims 8 and 15 are directed to a computer system comprising one or more information handling systems including a processor, data bus, and non-transitory computer-readable storage medium (claim 8), and non-transitory computer-readable storage medium embodying computer program code (claim 15) for performing substantially similar limitations as those set forth in claim 1 and discussed above.  Truong teaches a computer system and non-transitory computer-readable storage medium embodying computer program code for implementing the steps discussed above (paragraphs 29 and 129:  e.g.,  embodiments may, in combination or separately, may utilize computer software and/or computer hardware (to include, for example, computer-readable mediums); embodiments or portions of the system methods of use may also or alternatively be implemented partially in software and/or firmware, … may take the form of instructions contained in or on a non-transitory computer-readable storage medium. Those instructions may then be read and executed by one or more processors to enable performance of the operations described herein. The instructions may be in any suitable form, such as but not limited to source code, compiled code, interpreted code, executable code, static code, dynamic code, and the like. Such a computer-readable medium may include any tangible non-transitory medium for storing information in a form readable by one or more computers), and claims 8/15 are therefore rejected using the same reference and for substantially the same reasons as set forth above.

Claims 2/9/16:  Truong further teaches applying the one or more benchmark scores of the customer support agent to an AI/ML training model to identify types of training needed by the customer support agent to meet the one or more benchmark scores (paragraphs 8, 42, 52, 68, 79, and Fig. 2:  e.g., The discovery module 140 assesses performance data of the one or more customer service agent trainees 170, to include as against benchmark data 148. In some embodiments, the evaluation engine 142 of the discovery module 140 may, based on data provided by the measurement module 122, adjust settings or operations of the customer service agent trainee display/GUI 180 to focus on deficiencies of the customer service agent trainee 170. Such adjustments may be performed directly or by way of the emulator module 120. For example, the evaluation engine 142 may identify that a particular customer service agent trainee 170 is deficient in operations or scenarios that require interaction with a colleague worker (by way of the digital worker 160 as described in FIG. 1), and thus the customer service agent trainee display/GUI 180 and presented interactions may emphasize training aspects that develop or require interaction with the digital worker; The discovery module 140 provides automated training session data analysis on both an individual customer service agent trainee 170 level and on a class of customer service agent trainees 170 (e.g. a particular trainee class) level. The discovery module 140 provides automated skill or operations coaching plans, e.g. automated corrective action plans to, for example, address training deficiencies of a particular customer service agent).  

Claims 3/10/17:  With respect to the limitation of wherein at least one of the benchmark scores corresponds to a voice analytics score assessing vocal interactions between the customer support agent and a customer in the customer call, Truong teaches benchmark scores (paragraph 50 and Fig. 7) and voice analytics related to vocal interactions between the customer support agent and a customer in the customer call (paragraphs 66, and114), but does not specifically teach the benchmark scores corresponds to a voice analytics score assessing vocal interactions between the customer support agent and a customer in the customer call.  
Conway teaches benchmark scores corresponds to a voice analytics score assessing vocal interactions between the customer support agent and a customer in the customer call (paragraphs 18, 110, 112, and 114:  Specifically, FIG. 15 illustrates a CSR's average call performance score each week over a thirteen week period. As discussed above herein, the present invention can analyze the voice data, the customer service representative call activity data, and the customer call activity data to generate a score for the customer service representative's performance in handling an interaction. It is contemplated that these CSR call performance scores can be averaged to produce an average performance score for a CSR; generated customer service representative performance data is compared with one or more of the following: a previously generated customer service representative performance data, past coaching event data, predetermined threshold data, and peer customer service representative performance data; CSR performance data is compared to a predetermined threshold for particular performance data formats, or sub-categories. The threshold can be a predetermined criteria set at a contact center, by a customer, by an industry, or other objective or subjective criteria. Alternatively, the threshold can be set by one, or an average of, the prior CSR performance scores. For example, if prior generated score for hold times was 80%, the threshold is then set at 80%, and CSR's presently generated performance data will be compared against the 80% threshold).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further include, in the combination of Truong/Yamanaka/Conway/Pettay, Conway’s benchmark scoring feature corresponding to voice analytics associated with interactions between an agent and customer, in the manner claimed, in order to serve the motivation to improve the quality of the customers’ experiences through review and analysis of the interactions between an agent and customer (Conway at paragraph 4), or in pursuit of using information gleaned from voice analytics related to agent interactions to provide targeted training (Truong at paragraph 6) and improve the quality of training related thereto (Truong at paragraph 8); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 6/13/20:  Truong teaches one or more benchmarks (as discussed above in the rejection of claims 1/8/15, which is incorporated herein), but does not teach time taken by the customer support agent to complete the introductory phase of the customer call; time taken by the customer support agent to follow a process path, wherein the process path includes processes to lead the customer support agent through interactions intended to resolve issues presented in the customer call; and time taken by the customer support agent to close the customer call after solving the issues of the customer.  
Conway teaches time taken by the customer support agent to complete an introductory phase of the customer call (paragraphs 104 and 107:  time spent on particular subcategories of data are shown. For example, … set up); and time taken by the customer support agent to close the customer call after solving the issues of the customer (paragraphs 99 and 113:  duration of time spent wrapping up the interaction).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Conway’s time related agent metrics with Truong’s benchmark features, in the manner claimed, in order to serve the motivation to improve the quality of the customers’ experiences through review and analysis of the interactions between an agent and customer (Conway at paragraph 4), and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Truong, Yamanaka, and Conway do not explicitly teach time taken by the customer support agent to follow a process path, wherein the process path includes processes to lead the customer support agent through interactions intended to resolve issues presented in the customer call (Examiner’s Note:  Conway does strongly suggest this limitation in at least paragraphs 81, 96, 99, 105-107, and 113:  e.g., time CSR spent completing the interaction; time spent on a data subcategory to a total aggregate CSR interaction time; total aggregate time can be comprised of a plurality of aggregated CSR performance data sub-categories, each having a constituent time component. The constituent time component of at least one of the data sub-categories relative to the total aggregate time of the communication).
Pettay teaches time taken by the customer support agent to follow a process path, wherein the process path includes processes to lead the customer support agent through interactions intended to resolve issues presented in the customer call (col. 5, lines 53-58; col. 10, line 45 – col. 11, line 8; and claims 1 and 18: e.g.,   agent is responsible for referring to and following a prepared script for at least a portion of the voice interaction. The voice interaction is captured, converted to digital form, and exposed to the ASR component, in real-time; determination is made concerning the extent to which the agent complied with the script during the voice interaction. For example, one or more portions of the voice interaction may be assigned a score to indicate a level of script compliance by the agent, as determined by the ASR component; conducting the voice interaction between the live agent and the live customer in accordance with the script, dividing data representing a portion of the voice interaction into a plurality of panels after being spoken by the live agent, wherein the panels correspond to respective sections of the script, wherein the dividing is based upon timestamps of the panels; a panel timestamp logging feature 36 is provided. The panel timestamp logging feature assigns a time displacement timestamp to each panel as it is presented and viewed by an agent during a voice interaction with a customer. For example, in a voice interaction in which a first panel is processed in 15 seconds and a second panel is processed in 12 seconds, the first panel will log from 0:00:00 to 0:00:15 (i.e., the duration of the voice interaction relating to the first panel) and the next panel will log from 0:00:16 to 0:00:27. This progression continues for each panel used during the voice interaction. A log of the timestamps is maintained for each voice interaction. The timestamps are then preferably used in the quality assurance process to facilitate panel-level playback of the voice interaction).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further include Pettay’s tracking of time taken for an agent to follow a process path that guides the agent through interactions to resolve customer issues, in the manner claimed, in order to serve the motivation to improve the quality of the customers’ experiences through review and analysis of the interactions between an agent and customer (Conway at paragraph 4), and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 7/14:  Truong does not explicitly teach the limitation of claims 7/14.
However, Pettay further teaches wherein the process path includes a guided process path (col. 5, lines 53-58; col. 10, line 45 – col. 11, line 8; and claims 1 and 18: e.g.,   agent is responsible for referring to and following a prepared script for at least a portion of the voice interaction. The voice interaction is captured, converted to digital form, and exposed to the ASR component, in real-time; determination is made concerning the extent to which the agent complied with the script during the voice interaction. For example, one or more portions of the voice interaction may be assigned a score to indicate a level of script compliance by the agent, as determined by the ASR component).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further include, in the combination of Truong/Yamanaka/Conway/Pettay, Pettay’s guided process path, in the manner claimed, in order to serve the motivation to improve the customer experience by providing a sequence of steps (e.g., troubleshooting steps) to efficiently resolve a particular issue, and such scripts for managing particular customer calls/issues are appreciated as an effective and efficient technique for ensuring successful customer/agent interactions; and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 4, 11, and 18 are rejected under 35 U.S.C. §103 as unpatentable over Truong et al. (US 2020/0111377, hereinafter “Truong”) in view of Yamanaka (US 2008/0077470) in view of Conway (US 2008/0240404, hereinafter “Conway”) in view of Pettay (US Patent No. 7,191,133), as applied to claims 3, 10, and 17 above, and further in view of Lowry et al. (US 2013/0176413, hereinafter “Lowry”).

Claims 4/11/18:  Truong does not teach the limitations of claims 4/11/18.
Lowry teaches wherein the vocal interactions include customer support agent attributes including one or more of: sensed tension level in a voice of the customer support agent; ability of the customer support agent to follow a script when introducing and closing the customer call; technical jargon of the customer support agent; the ability of the customer support agent to maintain attention levels during the customer call; and/or long unexplained pauses by the customer support agent during the customer call (paragraph 76:  audio-based communication can be monitored using real-time speech analytics to identify the use of particular words or phrases that may indicate agitation, frustration, and other negative moods. Audio-based communication can also be monitored for changes in volume, tone, pitch, rate of speech, etc. that can also indicate a negative mood shift. In an example embodiment, audio-based communication can be monitored for an increase in communication volume. An increase in communication volume may indicate that the customer and/or agent are yelling, agitated, or otherwise becoming frustrated. Much work has been done to identify mood and/or emotions based on analysis of speech); and the vocal interactions include customer attributes including one or more of: patience level; technical jargon used by the customer during the customer call; cuss words used by the customer; ability of the customer to focus during the customer call; and/or sensed tension level in the voice of the customer (paragraph 76: audio-based communication can be monitored using real-time speech analytics to identify the use of particular words or phrases that may indicate agitation, frustration, and other negative moods. Audio-based communication can also be monitored for changes in volume, tone, pitch, rate of speech, etc. that can also indicate a negative mood shift. In an example embodiment, audio-based communication can be monitored for an increase in communication volume. An increase in communication volume may indicate that the customer and/or agent are yelling, agitated, or otherwise becoming frustrated. Much work has been done to identify mood and/or emotions based on analysis of speech). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Truong/Yamanaka/Conway/Pettay with Lowry because the references are analogous since they are each directed to features for evaluating the performance of contact center agents, which is within Applicant’s field of endeavor of assessing skills of a customer support agent, and because further including Lowry’s voice analysis feature for sensing tension level in a voice of the customer support agent or a customer, in the manner claimed, with the motivation to improving the quality of the customers’ experiences through review and analysis of the interactions between an agent and customer (Conway at paragraph 4), and to promote quality assurance by monitoring and evaluating agent performance in pursuit or customer relationships management (Lowry at paragraphs 11-12); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 5, 12, and 19 are rejected under 35 U.S.C. §103 as unpatentable over Truong et al. (US 2020/0111377, hereinafter “Truong”) in view of Yamanaka (US 2008/0077470) in view of Conway (US 2008/0240404, hereinafter “Conway”) in view of Pettay (US Patent No. 7,191,133), as applied to claims 1, 8, and 15 above, and further in view of Copper (US 2019/0340533).

Claims 5/12/19:  Truong teaches establishing the one or more benchmarks and teaches the model in the form of a benchmark model (as discussed above in the rejection of claims 1/8/15, which is incorporated herein), but does not teach that the establishing includes providing historical data to an AI/ML historical analysis model, wherein the AI/ML historical analysis model executes unsupervised learning operations; identifying clusters of data provided by the AI/ML historical analysis model; applying a linear regression analysis to the identified clusters; and classifying one or more of the identified clusters for use in training the AI/ML … model.
Copper teaches providing historical data to an AI/ML historical analysis model, wherein the AI/ML historical analysis model executes unsupervised learning operations; identifying clusters of data provided by the AI/ML historical analysis model; applying a linear regression analysis to the identified clusters; and classifying one or more of the identified clusters for use in training the AI/ML … model (paragraphs 6, 9, 19, 34, 44, and 50:  Unsupervised machine learning discovers and identifies associations that represent clusters of interest in the plurality of data values in an historical dataset. In one aspect the present invention improves known systems and methods for replacing instances of missing or invalid data in historical data to improve the accuracy and utility of a primary machine learning algorithm developed using supervised machine learning to predict or classify a phenomenon of interest, or a primary machine learning algorithm developed using unsupervised learning to identify clusters of interest, when the primary algorithm is applied to new data; historical data will be used to develop a primary model for predicting, classifying or identifying associations (clusters) that reflect one or more phenomena of interest, as well as to develop secondary and tertiary mathematical models to increase the utility and accuracy of the primary model in accordance with an important aspect of the systems and methods described herein; classify the target value for any set of data values relating to an individual input to the model when it is placed in service; a step S104 a machine learning algorithm for generating the empirical model is chosen. In general, prediction problems employ supervised learning, and the target values are more or less continuous numeric values. A prediction machine learning algorithm fits available historical data to a continuous curve (line) as the model output. Classification problems also employ supervised learning, with the target values of a classification problem comprising discrete classes).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Truong/Yamanaka/Conway/Pettay with Copper because the references are analogous since Truong/Conway/Pettay are directed to features for evaluating the performance of contact center agents, which is within Applicant’s field of endeavor of assessing skills of a customer support agent, whereas Copper is analogous art because the disclosed machine learning algorithms are reasonably pertinent to the problem with which applicant is concerned (applying AI/ML to a model),  and because modifying Truong by applying Copper’s unsupervised learning techniques to the benchmark model, in the manner claimed, would serve the motivation to create more robust models of the primary phenomenon of interest (Copper at paragraph 19), thus improving Truong’s benchmark model; and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable (i.e., using a benchmark model that is improved via unsupervised learning techniques).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Feast et al. (US 2015/0264177):  discloses monitoring data relating to performance of the customer support agent during a customer call (paragraphs 55 and 69:  The Single Agent Dashboard conveys real-time information analyzed from a source conversational audio signal, allowing the Agent or Supervisor to visualize various aspects of the audio or conversation as it unfolds and providing various information to support decision-making during a conversation; single agent dashboard may present the metrics data about the audio, such as the call, for agent/supervisor consideration, or may also gamify the metrics 500. As used herein, gamification means comparing real-time values against an objective to motivate an individual to reach that objective).
Contact Center Leaders Confident in Artificial Intelligence’s (AI’s) Role in Delivering Exceptional Customer Experiences Business Wire [New York] 01 May 2019:  discloses the incorporation of Artificial Intelligence (AI) practices in contact centers to improve performance.
Genesys Introduces Advanced Reporting to Analyze Contact Center Efficiency and Performance Business Wire 08 Dec 1999:  discloses features for analyzing contact center efficiency to improve overall performance, including computer-implemented features for analyzing agent status and performance.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Timothy A. Padot whose telephone number is 571.270.1252.  The Examiner can normally be reached on Monday-Friday, 8:30 - 5:30.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Brian Epstein can be reached at 571.270.5389.  The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TIMOTHY PADOT/
Primary Examiner, Art Unit 3683
08/12/2022